Citation Nr: 1021789	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wound (SFW), Muscle Group (MG) XIV, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from January 1951 to October 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  In 
November 2009, this case was remanded for further evidentiary 
development.

The issue of entitlement to service connection for left knee 
disability as secondary to the Veteran's service-connected 
SFW, MG XIV has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left thigh SFW, MG XIV is manifested by not 
more than moderately severe muscle disability, and the 
Veteran's entrance wound scar is not painful on examination, 
there is no evidence that either scar affects the functioning 
of the knee or other joint, and the Veteran exhibits no nerve 
impairment and clearly none that affects functions entirely 
different from functions associated with MG XIV.  

2.  The Veteran's 7.2 centimeter (cm) longitudinal exit scar 
has been shown to be painful on examination. 




CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but not greater, 
for left thigh SFW, MG XIV, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5314 (2009).  

2.  The criteria for a separate 10 percent rating for 7.2 cm 
exit scar, SFW, MG XIV, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code 
7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  Sanders, 487 F.3d 
at 889.  Such a showing may be made by demonstrating, for 
example, (1) that the claimant had actual knowledge of what 
was necessary to substantiate the claim and that the claim 
was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009), the Federal Circuit Court held that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's daily 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in January 2007, prior to 
the initial RO decision that denied the claim in April 2007.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the January 2007 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the October 2007 
statement of the case and March 2010 supplemental statement 
of the case.  Thus, given the January 2007, October 2007 and 
March 2010 VA correspondence, the Veteran is expected to have 
understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA examinations in April 2007 and January 2010, the 
Veteran denied that the Veteran's disability had any effect 
on his activities of daily living, but indicated at his 
February 2010 examination that it did have an impact, to the 
extent it affected prolonged walking, standing, kneeling, 
squatting, and stair climbing.  Similarly, at the time of his 
VA examination in February 2010, the Veteran reported that if 
he chose to work, he would not be able to because of his 
disability.    

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that any notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and the Veteran has not argued 
that the most recent VA examinations are inadequate for 
rating purposes.  Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  While 
the Veteran had previously identified outstanding pertinent 
private treatment records, he did not provide signed 
authorizations in order for VA to obtain those records when 
requested in letters dated in May 2007 and more recently in 
November 2009, instead choosing to provide a single private 
treatment record in support of his claim in June 2007 and a 
statement indicating his intention to offer no additional 
evidence in support of his claim in March 2010.  
Consequently, the Board finds that the Veteran clearly 
recognized that it was his obligation to come forward with 
supporting evidence as a result of his failure to respond to 
the RO's requests for authorizations, and that remand at this 
time for further efforts to obtain records or additional 
examination is therefore not warranted.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to a Rating in Excess of 10 percent for 
Service-Connected SFW, MG XIV

Service treatment records reflect that on October 13, 1951, 
the Veteran sustained a penetrating SFW to the left lower 
thigh in action against the enemy.  The wounds were initially 
debrided on October 15, 1951.  Examination of his wounds on 
October 17, 1951, revealed debrided wounds of 1 X 1 1/2 
inches and 3 X 1 1/2 inches on the left thigh.  They further 
reflect that the Veteran was subsequently evacuated to Japan, 
where he underwent debridement and suture of his wounds on 
October 19, 1951.  At that time, it was noted that there was 
no artery or nerve involvement.  On October 23, 1951, it was 
noted that the Veteran was "doing well," and that he was 
"ready for transfer to a convalescent hospital."  
Additional hospital records from November and December 1951 
indicate that the Veteran's sutures were removed on October 
26, 1951, and that the wound stopped draining on November 9, 
1951.  He was noted to have good range of motion of the left 
knee on November 16, 1951, and full range of motion with 
slight pain on full flexion on November 24, 1951.  He was 
released from the hospital on December 1, 1951.  

Separation examination in October 1952 revealed the Veteran's 
history of a bullet wound to the left thigh in Korea in 
October 1951, and that the Veteran continued to complain of a 
throbbing pain, mostly at night and weakness.  

At the time of the Veteran's first post-service VA 
examination in February 1953, the Veteran's scars on the 
distal third of the left thigh were noted as well-healed and 
non-tender, and that there was minimal defect in the 
quadriceps femoris. 

VA treatment records for the period of January to December 
2006 reflect that in April 2006, the Veteran was experiencing 
an intermittent burning sensation on the soles of the feet.  
The assessment included diabetes and peripheral neuropathy, 
but the neuropathy was not indicated to be related to the 
Veteran's service-connected SFW, MG XIV.  In August 2006, the 
Veteran described his foot complaints as "diabetic foot."  
At this time, the Veteran's diabetes was also described as 
"poorly controlled."  

VA muscles examination in April 2007 revealed that the 
Veteran related his history of a gunshot wound to the left 
thigh during service, which was debrided surgically.  The 
Veteran denied fracture of the left femur or arterial nerve 
injury.  He now reported decreased strength in his left thigh 
and knee.  It was more a problem of weakness than pain.  He 
denied any problems with activities of daily living.  He did 
not use an ambulation device and would walk two blocks 
without difficulty.  He took Gabapentin for his peripheral 
neuropathy.  

Physical examination of the left lower extremity revealed it 
to be neurovascularly intact, with motor and sensory 
functioning grossly.  Knee range of motion was from 0 to 120 
degrees.  Examination of the thigh revealed a 2 cm 
longitudinal scar over the anterior lateral aspect of the 
thigh and a 5 cm scar over the posterior medial aspect of the 
thigh.  The scars were noted to be non-tender to palpation 
and well-healed.  There was not a lot of "extensor" muscle 
loss.  Muscles involved were noted to include the vastus 
lateralis, semimembranosus, and semitendinosus in the 
posterior medial aspect of the thigh.  The assessment was 
status post gunshot wound to the left thigh with mild muscle 
loss, MG XIV, and mild patellofemoral arthritis.  

A private physical therapy record from Dr. Finley, dated in 
June 2007, reflects a diagnosis of status post gunshot wound, 
left lower extremity.  Apparently, the Veteran was first 
examined at this facility on May 29, 2007.  The Veteran was 
now reporting fatigue following his sessions and that he was 
still apprehensive when stepping down (giving way of lower 
left extremity).  The Veteran's compliance was noted to be 
excellent and that his rehabilitation potential was good.  At 
this time, the goals with respect to the feelings of giving 
way and loss of balance with ambulation on uneven surfaces 
were noted to have been partially met.  The examiner 
commented that left lower quadriceps strength was improving 
but the Veteran was still having difficulty with stepping 
up/down with the left lower extremity.  The examiner believed 
that the Veteran would benefit from continued physical 
therapy to progress functional strengthening.  

VA scars examination in January 2010 revealed that the 
Veteran sustained a bullet wound in service, which went in 
laterally (that is the entry wound) and then came out at the 
medial aspect of the left thigh.  The Veteran then underwent 
surgical debridement with suturing, and was transferred to a 
hospital in Japan where he reportedly stayed for the month of 
October, November, and part of December.  The examiner's 
review of the Veteran's claims folder revealed that there was 
no bone injury, no arterial or nerve involvement, and that 
healing was uneventful.  There was moderate muscle group XIV 
loss at that point.  The Veteran stated that the scars 
themselves did not bother him.  Occasionally, they would be 
tender; however, his problem was that he did not have 
strength just above and below the knee.  He states that he 
had fallen a couple of times and had difficulty stepping onto 
or off a curb without holding on to something.  He denied 
having any assistive devices.  He could walk 1-2 blocks.  
There were no problems with activities of daily living.  The 
Veteran did express a problem with strength in the leg.  He 
denied any pain in the knees or hips.  

Physical examination of the left lower extremity with the 
right indicated that muscle bulk appeared to be similar, with 
no scarring inferior to the knees.  In the left thigh area, 
there were two wounds.  The entry wound was on the lateral 
aspect of the thigh; this was superolateral to the knee 
joint.  This scar was longitudinal.  It was 4.5 cm long.  It 
was about 0.3 cm wide.  This scar was not tender on 
examination.  There was no pain and it was considered 
superficial.  It was not deep and there was no apparent 
limitation of motion or function caused by the scar.  There 
was also very minimal, if any, underlying soft tissue loss.  
The second scar was the exit wound, and this was on the 
medial aspect of the left thigh.  This was, again, a 
longitudinal scar, 7.2 cm long.  It was 1.2 cm at the widest 
aspect and it had a depth of 0.3 cm.  There was underlying 
soft tissue and muscle loss.  The Veteran stated that the 
inferior aspect of the scar was tender and painful on 
examination.  The scar was deep.  There was no limitation of 
motion or function caused by this scar.  The surface contour 
was depressed.  There was underlying soft tissue loss 
involving muscle group 14.  The range of motion of both knee 
joints was similar.  The Veteran did walk with a slight limp, 
and the circumference of the left thigh measured with the 
mid-point of the exit wound as a marker for circumference was 
49.5 cm on the left and 51 cm on the right.  The impression 
was gunshot wound to the left thigh.

VA nerve, muscle, and bone examination in February 2010 
indicated that the Veteran's main complaint was worsening 
weakness of the left thigh.  It was noted that the Veteran 
would occasionally get pain in the region of the quadriceps 
and knee to 9/10, but that this was very intermittent and not 
necessarily brought on by anything.  The Veteran reportedly 
did not use a cane or brace, but stated that he was 
considering starting to use a cane.  He also complained that 
his knee would give out with climbing stairs or walking on 
uneven ground.  He had a couple of recent falls because of 
this.  His walking was limited to 15 minutes at a time, and 
prolonged standing, kneeling, squatting, and stair climbing 
were also affected.  He also believed that this would 
preclude him from working, if he chose to do so.  

Physical examination revealed that the Veteran walked with a 
mildly antalgic gait.  There was some atrophy in his 
quadriceps.  This measured approximately 1.5 to 2 cm at a 
point 10 cm above the superior pole of the patella when 
compared to the opposite side.  The range of left knee motion 
was from 0 to 125 degrees without pain.  There was a medial 
scar in the quadriceps measuring 7 X 2 cm that was 1 cm deep 
with some deep adhesions.  It was noted to be non-tender.  
There was also a lateral scar measuring 4 cm and 5 
millimeters (mm) wide.  It was also non-tender.  The Veteran 
was found to have normal sensation about the knee, and in the 
region of the potentially affected nerves, there were no 
obvious deficits.  His quadriceps muscle did have some subtle 
weakness compared to the other side with resisted extension 
of the knee.  The assessment was residuals of gunshot wound, 
left quadriceps muscle, moderately.  The examiner believed 
that it was conceivable that pain could further limit 
function, as described above.  

In a statement provided in March 2010, the Veteran indicated 
that he had had his own walking cane for the previous four 
years, and that Dr. Jackson had ordered him a new one in 
March 2010.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's 
residuals of SFW to MG XIV have remained constant with 
respect to the applicable schedular criteria with the 
exception of the Veteran's 7.2 cm exit scar, which has only 
recently been shown to be painful on examination.

New criteria for rating muscles injuries became effective 
July 3, 1997.  The Veteran's claim was received in December 
2006.  The relevant muscle injury is solely related to MG 
XIV, which is rated as follows.

38 C.F.R. Part 4, Code 5314 (2009) Muscle Group XIV Function: 
Extension of knee (2, 3, 4, 5);
  simultaneous flexion of hip and flexion of knee (1); 
tension
  of fascia lata and iliotibial (Maissiat's) band, acting 
with
  XVII (1) in postural support of body (6); acting with
  hamstrings in synchronizing hip and knee (1, 2). Anterior
  thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus
  externus; (4) vastus intermedius; (5) vastus internus; (6)
  tensor vaginae 
femoris.......................................

    
Severe.................................................... 40
    Moderately 
Severe......................................... 30
    
Moderate.................................................. 10
    
Slight.................................................... 0

38 C.F.R. § 4.56 (2009) provides guidance in evaluating 
disabilities residual to healed wounds involving muscle 
groups due to gunshot trauma.  A slight disability of muscles 
may result from a simple wound of muscle without debridement 
or infection.  The history of the disability should be 
considered including service department records of a 
superficial wound with brief treatment and return to duty and 
evidence of a wound which was healing with good functional 
results and no cardinal signs or symptoms of muscle injury or 
painful residuals.  Objective findings include minimal scar, 
no evidence of fasciola defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of high velocity missile 
or of the residuals of debridement or of prolonged infection 
is also considered moderate.  The history of the disability 
should be considered, including service department records or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints on record from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, and 
an effect on the particular functions controlled by the 
injured muscles should be noted.  Objective evidence of a 
moderate disability includes entrance and (if present) exit 
scars which are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (2009).

A moderately severe disability of the muscles may result from 
through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
The history of the disability should be considered including 
service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability because of 
inability to keep up with work requirements is to be 
considered, if present.  Objective evidence of a moderately 
severe disability includes entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (2009).

"Severe" muscle disability usually results from through-and-
through or deep penetrating wounds as a result of high 
velocity missiles, or large or multiple low velocity 
missiles, or shattering bone fracture with extensive 
debridement, or sloughing of soft parts, or intermuscular 
binding and cicatrization.  Ordinarily, this results in 
extensive ragged, depressed and adherent scars of the skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile(s).  Palpation should indicate moderate 
or extensive loss of deep fascia or of muscle substance.  
Affected muscles do not swell and harden normally during 
contraction.  38 C.F.R. § 4.56(d) (2009).

With respect to MG XIV, the January 2010 VA scar examiner 
determined that the 4.5 cm scar was an entrance scar and that 
the 7.2 cm scar was an exit scar.  Hence, there was a through 
and through wound of Muscle Group XIV.  A through and through 
wound must be assigned at least a moderate rating.  38 C.F.R. 
§ 4.56(b) (2009).  

In examining the criteria for moderately severe muscle 
injury, the Board would first point out that service 
department records do demonstrate hospitalization for a 
relatively prolonged period in service, with multiple 
debridements, and that the Veteran's wound continued to drain 
through November 9, 1951.  Moreover, the Board finds that the 
exit scar is relatively large and deep, with underlying 
tissue loss, and while there is clearly some evidence 
reflecting only mild overall muscle loss to MG XIV, the 
January 2010 examiner noted there was moderate muscle loss at 
the time of the Veteran's in-service surgery, and the 
February 2010 VA examiner's characterization of the Veteran's 
residuals of MG XIV muscle injury as moderate at least 
implies the existence of moderate muscle loss, as does the 
1.5 cm size differential in comparison with the opposite 
extremity.  The record further reflects that the Veteran 
experiences fatigue in the left lower extremity with 
prolonged use, and although the Veteran has other disability 
that might be contributing to this symptom such as diabetic 
neuropathy and left knee disability which is not currently 
service connected, the medical evidence does demonstrate some 
related fatigue.  Consequently, the Board will give the 
Veteran the benefit of the doubt, and find that during the 
time frame relevant on appeal, his left thigh SFW, MG XIV has 
been manifested by symptoms that more nearly approximate 
moderately severe muscle injury to MG XIV, and that a 30 
percent rating is therefore warranted.  

In considering the Veteran's entitlement to the highest 
rating of 40 percent for severe muscle damage, while the 
Board again recognizes that the Veteran sustained a through 
and through wound, and his larger scar has been noted to be 
deep and painful on examination, with some underlying tissue 
loss, his scars are not shown to be extensively ragged and 
adherent so as to indicate wide muscle damage to MG XIV in 
the track of the missile.  In addition, as was noted above, 
there is some question as to whether even moderate loss of 
muscle substance has been shown, and moderate or extensive 
loss of deep fascia is clearly not indicated.  There is also 
no evidence that the affected muscle does not swell and 
harden normally during contraction.  Therefore, based on all 
of the foregoing, the Board finds that the evidence is 
against a finding of severe damage to MG XIV, and that 
assignment of the highest rating of 40 percent under 
Diagnostic Code 5314 is not warranted.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5314 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 
1998).  Moreover, symptoms such as weakness, loss of power, 
fatigue-pain, etc., are specifically contemplated by 
Diagnostic Code 5314.  See 38 C.F.R. § 4.56(c).

While there has been a recent diagnosis of mild arthritis in 
the left knee, such disability has not been associated with 
the Veteran's service-connected SFW, and therefore cannot 
provide a basis for a separate compensable rating for left 
knee arthritis.  In addition, while there is some evidence of 
decreased knee motion, this has at no point amounted to 
compensable limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or 5261 (2009).  As for any 
neurological component of the Veteran's SFW, the record does 
not demonstrate any objective findings of neurological 
impairment either at the time of the original injury or at 
present, and the Veteran's symptom of weakness is found to be 
associated with MG XIV, and therefore not eligible for a 
separate compensable rating.  38 C.F.R. § 4.55(a) (2009).  As 
noted above, symptoms such as the Veteran's left leg weakness 
are specifically contemplated by Diagnostic Code 5314.  See 
38 C.F.R. § 4.56(c).  

However, with respect to the Veteran's 7.2 cm exit wound, the 
January 26, 2010 examiner determined that this scar was 
painful on examination, and although the February 2010 
examiner did not, the Board will again give the Veteran the 
benefit of the doubt and find that he is entitled to a 
separate 10 percent rating for this scar based on the January 
26, 2010 finding that it was painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

In summary, based on all of the foregoing reasons, the Board 
finds that the evidence supports a 30 percent, but not 
greater, rating for the Veteran's left thigh SFW, MG XIV, and 
a separate 10 percent rating for the Veteran's 7.2 cm exit 
scar, effective from January 26, 2010.  


III.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
SFW of MG XIV include complaints of pain and muscle fatigue.  
However, such impairment is contemplated by the applicable 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disabilities.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.

The Board would like to further point out that the Veteran's 
statement at his February 2010 that the symptoms from his 
left thigh SFW would preclude him from working "if he chose 
to," are not sufficient to require consideration of an 
included claim for total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009), since it is speculative in nature and 
the Veteran apparently has no current desire to seek gainful 
employment.  


ORDER

Entitlement to a 30 percent rating, but not greater, for left 
thigh SFW, MG XIV, is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for 7.2 cm exit 
scar is granted, effective from January 26, 2010, subject to 
the statutes and regulations governing the payment of 
monetary benefits. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


